Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed February 28, 2022 in response to the Office Action of August 26, 2021 is acknowledged and has been entered. 
Claims 6, 15 have been cancelled.
Claims 1, 11, 16 and 17 have been amended. 
Accordingly, claims 1-5, 7-14, 16 and 17 are currently being examined. 

Drawings
The drawings filed on October 1, 2019 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 26(A), 26(B), 27(A), 27(B), 28(A), 28(B), 29(A), 29(B), 30(A), 30(B), 31(A), and 31(B). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare (Khare, WO 2009/114110 A1, Publication Date: September 17, 2009, IDS filed 12/30/2020), in view of Lillard (Lillard, US 2015/0166623 A1, Appl. No.: 14/612,884, Publication Date: 2015-06-18) and Allison (Allison et al., US 2011/0059107 A1, Publication Date: 2011-03-10, Appl. No.: 12/870,573).
It is noted that the amended claims 1, 11, 16 and 17 introduced the limitation: “wherein the CXCL16 consists of the amino acid sequence of SEQ ID NO: 17”. However, as stated in MPEP 2111.03:
“When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).”
Thus, these claims still read on longer forms of CXCL16 because of the “fusion peptide” and “comprising” language in the beginning of the claims. 
Khare teaches an engineered fusion polypeptide comprising a tumor targeting moiety, i.e. antibody fused with costimulatory molecule, such as chemokines, via a linker (page 1 Technical Field; page 4, Disclosure of Invention; Figs 1-7; claims 1-6).
Khare teaches that the tumor targeting moiety is an antibody, i.e. a HER2 antibody (Herceptin) or fragment thereof (Example 1-2, claim 3).
Khare teaches a pharmaceutical composition comprising the fusion molecule in a pharmaceutically acceptable carrier (claim 8).
Khare teaches many known chemokine proteins, including CXCL16 (page 17, para. 2).
Khare teaches that the antibody can be scFv (page 4, para. 4).
Khare teaches various tumor associated antigens, including HER2, EGFR, VEGFR, B7H, and 4-1BB (pages 12-16).
Khare teaches that chemokine, i.e. FKN, can bring NK cells and effector cytotoxic T cells closer to tumor, and increase ADCC and lead activation of effector T cells (page 18, para. 1).
Khare teaches that the fusion molecule can be used to treat cancers such as lung, breast, stomach, bladder, colon, or pancreas cancer (page 26, para. 1).
Khare teaches a method or treating cancer comprising administering to a subject an effective amount of the fusion polypeptide (claim 10).
Khare teaches treating breast, prostate, and lung cancer (page 26, lines 1-2).
Khare teaches that the chemokine-containing molecules may have superior tumor killing activity of tumor cells as compared to antibody alone (page 36, para. 2).
Khare teaches that a nucleic acid coding the fusion polypeptide can be cloned into an expression vector (pages 19-20 bridging paragraph).
Khare teaches host cells suitable for expression of the fusion polypeptides, e.g. CHO cell line (page 20, para. 2).
Khare teaches as set forth above, however, Khare does not teach that the CXCL16 consists of the amino acid sequence of SEQ ID NO:17.
Lillard teaches chemokine-immunoglobulin fusion polypeptide (Abstract), wherein the chemokine moiety can be CXCL16 (claim 1).
Lillard teaches amino acid sequences of CXCL16 (NP-071342, SEQ ID NO:44, Fig 12), which comprises an amino acid sequence of SEQ ID NO:17 of the instant application, alignment shown below:

    PNG
    media_image1.png
    567
    591
    media_image1.png
    Greyscale

Allison teaches various chemokines, including CXCL16 (SEQ ID NO: 110, NCBI Accession Q9H2A7.4). See Table 4 on page 33. As shown below, SEQ ID NO: 110 of Allison consists of the amino acid sequence of SEQ ID NO: 17 of the instant application:
RESULT 1
US-12-870-573-110
; Sequence 110, Application US/12870573
; Publication No. US20110059107A1
; GENERAL INFORMATION
;  APPLICANT: VLST CORPORATION
;  APPLICANT:Allison, Dan
;  APPLICANT:Raport, Carol
;  TITLE OF INVENTION: Multikine Antibodies that Bind to Multiple CC Chemokines
;  FILE REFERENCE: 366369US
;  CURRENT APPLICATION NUMBER: US/12/870,573
;  CURRENT FILING DATE: 2010-08-27
;  PRIOR APPLICATION NUMBER: US 61/238,015
;  PRIOR FILING DATE: 2009-08-28
;  NUMBER OF SEQ ID NOS: 117
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 110
;  LENGTH: 89
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-870-573-110

  Query Match             100.0%;  Score 499;  DB 8;  Length 89;
  Best Local Similarity   100.0%;  
  Matches   89;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NEGSVTGSCYCGKRISSDSPPSVQFMNRLRKHLRAYHRCLYYTRFQLLSWSVCGGNKDPW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NEGSVTGSCYCGKRISSDSPPSVQFMNRLRKHLRAYHRCLYYTRFQLLSWSVCGGNKDPW 60

Qy         61 VQELMSCLDLKECGHAYSGIVAHQKHLLP 89
              |||||||||||||||||||||||||||||
Db         61 VQELMSCLDLKECGHAYSGIVAHQKHLLP 89
	
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Khare and Lillard, to use CXCL16 comprising amino acid sequences of SEQ ID NO:17, because the sequence of CXCL16 has been verified and used by Lillard in making fusion polypeptides, and to make a fusion polypeptide variant with a CXCL16 of the SEQ ID NO:110, as taught by Allison. The motivation would have been to expand the options for the fusion polypeptides and to find a fusion polypeptide with better therapeutic properties. Given that all the components of the fusion polypeptide are known in the art, one of skilled in the art would have had a reasonable expectation of success in producing the claimed invention.

Claims 4, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare (Khare, WO 2009/114110 A1, Publication Date: September 17, 2009, IDS filed 12/30/2020), Lillard (Lillard, US 2015/0166623 A1, Appl. No.: 14/612,884, Publication Date: 2015-06-18) and Allison (Allison et al., US 2011/0059107 A1, Publication Date: 2011-03-10, Appl. No.: 12/870,573), as applied to claims 1-3, 7-13 and 17 above, and further in view of Hung (Hung et al., WO 2014/043523, Publication Date: 2014-03-20, IDS filed on 11/13/2019).
Khare, Lillard and Allison teach as set forth above, however, Khare, Lillard and Allison do not teach a linker comprising a furin cleavage site, such as SEQ ID NO:15 (RVKR).
Hung teaches that immunotherapy targeting tumor-associated endogenous antigen faces the major obstacle of immune tolerance ([0002]).
Hung teaches an immunoconjugate comprising scFv(T) specifically binding to mesothelin, EGFR or Her2/neu (claims 1-3, and 8), a peptide linker comprises a furin cleavage site (RVKR) ([0006], claim 1, 2, 5, 6), and a CD8+ T cell antigenic epitope (En) (claim 1)
Hung teaches the fusion peptide can be used to treat various cancers, including pancreatic cancer, breast cancer, prostate cancer, liver cancer and lung cancer ([0073]).
Hung teaches the linker can be cleaved by furin expressed by cancers (Examples 1 and 3, Fig. 1).
Hung teaches that cancer cells bund by the fusion protein is susceptible to CD8+ T cell killing (Examples 5-8, Fig. 2).
Hung teaches that furin cleavage is important for releasing OVA peptide for loading of MHC class I molecules (Fig. 7A, 7B), and can sensitize non-bound tumor cells to OVA-specific CTL-mediated killing (Example 10, [0092]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to make a fusion polypeptide to treat cancers as taught by Khare, Lillard and Allison, and to use a linker having the amino acid sequence RVKR, capable of being cleaved by furin, as taught by Hung. Because the linker is tested by Hung in several cell assays, and showed improved therapeutic efficacy in killing tumor cells (Examples 1-3, and Example 10). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. The motivations would be to expand the linker options and to improve the function of the fusion polypeptide.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khare (Khare, WO 2009/114110 A1, Publication Date: September 17, 2009, IDS filed 12/30/2020), Lillard (Lillard, US 2015/0166623 A1, Appl. No.: 14/612,884, Publication Date: 2015-06-18) and Allison (Allison et al., US 2011/0059107 A1, Publication Date: 2011-03-10, Appl. No.: 12/870,573), as applied to claims 1-3, 7-13 and 17 above, and further in view of Keating (Keating et al., WO 2016/176756 A1, Publication Date: 2016-11-10, IDS filed on 11/13/2019).
Khare, Lillard and Allison teach as set forth above. In particular, Khare teaches a pharmaceutical composition for preventing or treating cancer, comprising an antibody binding to a tumor-associated antigen; a linker; and a NK-cell-inducing protein of CXCL16. However, Khare, Lillard and Allison do not teach the composition further comprises Natural killer cells.
Keating teaches that NK cells have been used to treat AML (page 2, para. 3).
Keating teaches that NK-92 has undergone extensive preclinical testing and exhibits superior lysis against a broad range of tumors (page 2, para. 4).
Keating teaches that immunotherapy are affected by variability in the quantity and quality of effector cells, variables that could be eliminated if effective cell lines were available to provide more standardized therapy (page 3, para. 3).
Keating teaches methods of treating cancer, using antibodies in combination with NK cells, i.e. KHYG-1 NK cells (page 4, para. 1-3, claims 43-53).
Keating teaches that NK cells improve survival in mouse model (page 24).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat cancers with a pharmaceutical composition comprising a fusion polypeptide, as taught by Khare, Lillard and Allison and to add NK cells in the composition, as taught by Keating, because NK cells may enhance therapeutic efficacy of the fusion polypeptide. One of skill in the art would have been motivated to find the optimal treatment for cancers by combining the fusion polypeptide with NK cells.  Given that that claimed compounds were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination.

Response to Arguments
For the rejection of claims 1-5, 7-14, 16 and 17 under 35 U.S.C. 103(a) applicant argues:

    PNG
    media_image2.png
    350
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    103
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    270
    629
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    296
    630
    media_image5.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. As set forth above, although the amended claims 1, 11, 16 and 17 introduce the limitation: “wherein the CXCL16 consists of the amino acid sequence of SEQ ID NO: 17”, these claims still read on longer forms of CXCL16 because of the “fusion peptide” and “comprising” language in the beginning of the claims. Accordingly, the claims of the instant application read on the CXCL16 protein taught by Lillard. 
In addition, Allison teaches a CXCL16 variant of 89 amino acids which is identical to the SEQ ID NO: 17 of the instant claims. As set forth above, one of ordinary skilled in the art would have motivated to use a CXCL16 variant for the fusion polypeptide to expand the options for the fusion polypeptides and to generate a fusion polypeptide with better therapeutic properties.
Applicant further argues that CXCL16 consisting of the amino acid sequence of SEQ ID NO: 17 exhibits a remarkable effect on promoting a migration of the NK cell (Examples 3-5). And fusion polypeptide has good therapeutic efficacy (Examples 6-8). However, the specification does not disclose whether the Examples used the CXCL16 of SEQ ID NO: 17 or the full length CXCL16. In addition, as set forth above, the effect of CXCL16 on promoting a migration of the NK cell is expected based on the teachings from prior arts (e.g. Khare teaches chemokine can bring NK cells and effector cytotoxic T cells closer to tumor, and increase ADCC and lead activation of effector T cells). The specification has no direct comparison between CXCL16 of SEQ ID NO: 17 and the full length CXCL16 to show that there is any difference in effectiveness between variants. To rebut a prima facie case of obviousness the claimed subject matter must be compared with the closest prior art, which has not explicitly been done.  See MPEP 716.02(e).
Furthermore, as set forth above, Khare explicitly teaches fusion peptides comprising an antibody or fragment thereof binding to a tumor-associated antigen, a linker and a CXCL16, and the chemokine-containing molecules may have superior tumor killing activity of tumor cells as compared to antibody alone; Lillard and Allison teach sequences for CXCL16. One of ordinary skilled in the art would have had a reasonable expectation that fusion peptides with CXCL16 taught by Lillard or Allison may generate molecules with superior tumor killing activity of tumor cells as compared to antibody alone. In addition, methods of making fusion protein is well known and widely used in the art, as evidenced by the references. The person of ordinary skill in the art would have known how to make them. Furthermore, the fusion polypeptide would not be obvious over references simply because the fusion polypeptide needs to be tested empirically. The expectation of success need only be reasonable, not absolute. 

	
Conclusion
No claims are allowed.
All other objections and rejections set forth in the previous Office Action of August 26, 2021 are hereby withdrawn in view of the claim amendment and Applicant’s arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642